Case 2:19-cv-00851-SPC-MRM Document 39 Filed 08/10/20 Page 1 of 4 PageID 838




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

GULFSIDE, INC.,

                  Plaintiff,

v.                                                          Case No.: 2:19-cv-851-FtM-38MRM

LEXINGTON INSURANCE
COMPANY,

                Defendant.
                                                 /

                                      OPINION AND ORDER1

        Before the Court is United States Magistrate Judge Mac R. McCoy’s Report and

Recommendation (R&R), recommending the Court deny Gulfside, Inc’s Motion to Compel

Appraisal (Doc. 26) without prejudice. (Doc. 34). Gulfside filed Objections (Doc. 36), and

Lexington Insurance Company responded (Doc. 37).

        After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify the magistrate judge’s

report and recommendation. See 28 U.S.C. § 636(b)(1); see also Williams v. Wainwright,

681 F.2d 732 (11th Cir. 1982). When a party makes specific objections to a magistrate

judge’s report, the district court engages in a de novo review of the issues raised. 28

U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).

        This case stems from an insurance dispute.                      Gulfside is a condominium

association, and Lexington insured the Gulfside property when Hurricane Irma hit.


1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:19-cv-00851-SPC-MRM Document 39 Filed 08/10/20 Page 2 of 4 PageID 839




Gulfside promptly notified Lexington that it sustained losses, Lexington inspected the

property, and both parties retained experts to asses the damages. Lexington partially

denied the claim but invited Gulfside to provide additional information. According to

Gulfside, Lexington determined that losses to Gulfside’s parking lot and pool area were

covered but fell below Gulfside’s deductible. The parties eventually agreed on Gulfside’s

roof damages but continued to jockey over the rest.

      After exchanging documents and inspecting the property for almost two years—

the parties disagree on the details—Gulfside sent Lexington a demand for appraisal and

a proof of loss statement valuing the remaining damage at $12,868,178.37. Lexington

responded that appraisal was premature, sought reexamination of the property, and

requested supporting documents and an examination under oath of a Gulfside

representative. Rather than comply with these requests, Gulfside sued Lexington in state

court to enforce the appraisal provision and recover damages for breach of contract.

Lexington removed the case to this Court, denied Gulfside’s claim, and raised affirmative

defenses. Gulfside moved to compel appraisal less than three months later.

      Gulfside’s Motion to Compal Appraisal advances two alternative arguments: the

policy does not require compliance with post-loss obligations as a condition to appraisal,

and Gulfside nonetheless satisfied its post-loss obligations before demanding appraisal.

Judge McCoy found:       (1) the policy required Gulfside to satisfy certain post-loss

obligations listed in the policy before seeking appraisal; and (2) the question of whether

Gulfside substantially complied with those post-loss obligations is premature and should

be addressed in summary judgment or other pretrial motions. Gulfside objects. But




                                            2
Case 2:19-cv-00851-SPC-MRM Document 39 Filed 08/10/20 Page 3 of 4 PageID 840




instead of challenging Judge McCoy’s findings, Gulfside leapfrogs them and goes straight

to the ultimate merits of its case.

       Judge McCoy relied on a line of Florida cases beginning with U.S. Fid. & Guar. Co.

v. Romay, 744 So. 2d 467 (Dist. Ct. App. Fla. 1999) to find that Gulfside must satisfy the

policy’s post-loss obligations before compelling appraisal. Gulfside does not disagree

with Judge McCoy’s conclusion. It acknowledges in its Objections that a “claim is ripe for

appraisal where a dispute exists as to the amount of loss, and the insured substantially

complied with the policy’s post-loss conditions[.]”2 (Doc. 36 at 2). Instead, Gulfside

argues it substantially satisfied its post-loss obligations before demanding appraisal, and

since the almost $13 million estimate is part of the original claim—not a supplemental

claim—Lexington had no right to delay appraisal by requesting additional information.

Lexington counters that the estimate meets the statutory definition of “supplemental

claim,” but even if it does not, Gulfside breached its post-loss obligations by refusing

Lexington’s requests.

       This brings us to Judge McCoy’s next point:           Gulfside’s argument that it

substantially complied with post-loss obligations is premature and should be reserved for

summary judgment or other pretrial motions. Again, Gulfside does not challenge Judge

McCoy’s conclusion head on. And the cases cited by Gulfside show that courts generally

decide the substantial compliance issue on summary judgment or at trial. See Brickell

Harbour Condo. Ass’n, Inc. v. Hamilton Specialty Ins. Co., 256 S. 3d 245 (Dist. Ct. App.




2 In fact, the main thrust of Gulfside’s Motion for Protective Order is that “the two issues
to be determined by the Court are (1) whether a dispute exists between the parties as to
the amount of the covered loss, and (2) whether Gulfside substantially satisfied its post-
loss obligations.” (Doc. 28 at 4 (emphasis added)).



                                             3
Case 2:19-cv-00851-SPC-MRM Document 39 Filed 08/10/20 Page 4 of 4 PageID 841




Fla. 2018); Scottsdale Ins. Co. v. Univ. at 107th Ave., Inc., 827 So. 2d 1016 (Dist. Ct. App.

Fla. 2002); Allstate Floridian Ins. Co. v. Farmer, 104 So. 3d 1242 (Dist. Ct. App. Fla.

2012); Oriole Gardens Condos., III v. Indep. Cas. And Sur. Co., No. 11-60294-CIV, 2012

WL 718803 (S.D. Fla. Mar. 6, 2012); but see Palm Bay Yacht Club v. Lexington Ins. Co.,

No. 18-23888-CIV, 2019 WL 2255561 (S.D. Fla. Feb. 22, 2019).

       After independently reviewing the file and considering Gulfside’s objections, the

Court agrees with the R&R. As Gulfside has now repeatedly acknowledged, it must

substantially satisfy the policy’s post-loss obligations before compelling appraisal. And

the Court should not resolve this likely dispositive issue on an underdeveloped record.

Gulfside may not sidestep discovery, summary judgment procedure, and Lexington’s

affirmative defenses by seeking dispositive relief under the guise of an interlocutory

motion.

       Accordingly, it is now

       ORDERED:

       United States Magistrate Judge Mac R. McCoy’s Report and Recommendation

(R&R) (Doc. 34) is ACCEPTED and ADOPTED. Gulfside, Inc’s Objections (Doc. 36) are

OVERRULED, and its Motion to Compel Appraisal (Doc. 26) is DENIED without

prejudice.

       DONE and ORDERED in Fort Myers, Florida this 10th day of August, 2020.




Copies: All Parties of Record




                                             4
